DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claims 22-31 and 36-39 are pending in this application and were examined on their merits.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-31 and 36-39 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   





a manual comprising an instruction to compare the protein level of IKZF1 and/or IKZF3 in a sample from the subject subsequent to compound administration to a reference protein level of IKZF1 and/or IKZF3 and that a change in the level of IKZF1 and/or IKZF3 in the subject sample as compared to the reference protein level is indicative of the efficacy of the compound in treating the disease or disorder” and “a manual comprising an instruction to compare the protein level of IKZF1 and/or IKZF3 in the first sample with the protein level of IKZF1 and/or IKZF3 in the second sample and that a lower protein level of IKZF1 and/or IKZF3 in the second sample as compared to the protein level of IKZF1 and/or IKZF3 in the first sample is indicative of the efficacy of the compound in treating the disease or disorder”.  There is insufficient support in the originally filed disclosure for the newly added limitations, the disclosure at best generally providing a method and general instruction for comparing the protein level of IKZF1 and/or IKZF3 in a sample from the subject subsequent to compound administration to a reference protein level of IKZF1 and/or IKZF3 to ascertain a change therein.  The originally filed disclosure does not provide basis for the limitation of an instruction “manual”.  Applicant is required to indicate with specificity where support for the newly added limitation may be found or delete the NEW MATTER.  Claims 23-31 and 36-38 are rejected as being dependent upon rejected Claim 22. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-31 and 36-39 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Billot et al. (2011) in view of Awan et al. (2010) and Ahern (1995), all of record.

Billot et al. teaches agents (antibodies) for determining the protein level of IKZF-3 (Aiolos) in blood (subject sample with Chronic Lymphocytic Leukemia/CLL) and wherein Aiolos is overexpressed in subjects with CLL as compared to control (Pg. 1921, Fig. 1C), and reading on Claim 22 in part, 27, 29 and 39 in part.

With regard to the limitation of Claims 22 and 39, that the composition is a “kit” comprising an agent for determining the protein level of IKZF-3, the prior art teaches an embodiment of an agent for determining the protein level of IKZF-3 and thus meets the limitation of being a “kit” as claimed, in part.



et al. does not teach wherein the “kit” further includes a compound selected from thalidomide, lenalidomide, pomalidomide, 3-(5-amino-2-methyl-4-oxo-4FI-quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-l-oxoisoindolin-2-yl)piperidine-2,6-dione, or a pharmaceutically acceptable salt-thereof, and a tool for administering the compound, as required by Claims 22 and 39;
wherein the kit comprises a first and second tool for obtaining the sample from the subject, as required by Claims 23 and 39;
wherein the kit comprises a second agent for determining the protein level of IKZF1 and/or IKZF3 in a sample, as required by Claim 39;
wherein the kit comprises a manual comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in a sample from a subject subsequent to compound administration to a reference protein level of IKZF1 and/or IKZF3 and that a change in the subject sample as compared to the reference level is indicative of the efficacy of the compound in treating the disease or disorder, as required by Claim 22;
wherein the kit comprises a manual comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in the first sample with the protein level of IKZF1 and/or IKZF3 in the second sample and that a lower protein level of IKZF1 and/or IKZF3 in the second sample as compared to the protein level of IKZF1 and/or IKZF3 in the first sample is indicative of the efficacy of the compound in treating the disease or disorder, as required by Claim 39;



24.

Awan et al. teaches the use of thalidomide and lenalidomide as therapeutics in the treatment of CLL (Pg. 1, Abstract), wherein the compounds are administered under various regimens and dosages (Pgs. 14-17, Tables l-ll).

Ahern teaches that premade reagents and kits are convenient and save time and provide all of the necessary reagents for a particular research application and even provide detailed instructions to follow (Pg. 4, Lines 6-9).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the “kit” of Billot et al. of agents (antibodies) for determining the protein level of IKZF-3 (Aiolos) in blood from subjects with Chronic Lymphocytic Leukemia (CLL) to include thalidomide and lenalidomide because Awan et al. teaches that these are known therapeutic agents for CLL.







Those of ordinary skill in the art at the time of the instant invention would have been motivated to compile the compound(s) and tool(s) for administering compound and obtaining samples into the “kit” of Billot et al. of agents (antibodies, reading on a first and second agent as the claims do not require two distinct agents) for determining the protein level of IKZF-3 (Aiolos) in blood from subjects with Chronic Lymphocytic Leukemia (CLL) because than all of the means for: obtaining samples for analysis from subjects with CLL; measuring biomarker levels of CLL; and treating CLL would all be close at hand and ready for use.

There would have been a reasonable expectation of success in making this modification because the use of “kits” in the medical and scientific arts is routine and well known and the prior art individually recognizes the detection of Aiolos protein levels in blood samples from subjects with CLL and that CLL may be treated with thalidomide and/or lenalidomide. 


With regard to the limitations of Claims 22, 25, 26 and 39 respectively, the only difference between the claimed invention and that of the cited prior art are “a manual comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in a sample from a subject subsequent to compound administration to a reference protein level of IKZF1 and/or IKZF3 and that a change in the subject sample as compared to the reference level is indicative of the efficacy of the compound in treating the disease or disorder”, “instructions to compare the protein level of IKZF1 and/or IKZF3 in the subject sample to a reference protein level of IKZF1 and/or IKZF3”, “instructions for providing a reference protein level of IKZF-1 and/or IKZF-3” and “a manual comprising instructions to compare the protein level of IKZF1 and/or IKZF3 in the first sample with the protein level of IKZF1 and/or IKZF3 in the second sample and that a lower protein level of IKZF1 and/or IKZF3 in the second sample as compared to the protein level of IKZF1 and/or IKZF3 in the first sample is indicative of the efficacy of the compound in treating the disease or disorder”.  The MPEP states:
The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268. 
In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983).

In this instance, the limitations are directed to printed matter (a manual of instructions functionally related to the associated physical kit/substrate) and no new or unobvious structural or functional relationship exists between the printed matter and kit/substrate (control or reference levels are routine and conventional in the medical arts) and because the kit in question is a collection of items made obvious by the prior art for the reasons stated above and not to a method.  The kit could still be used in accordance with the teachings of the prior art.  Therefore, the instructions are not given patentable weight.

With regard to Claims 22 & 39, 28, 30, 31 and 36-38, respectively; “of assessing the efficacy of a compound in treating a disease or disorder in a subject”, and in the Claim body, "wherein the sample has been treated with the compound; wherein the disease or disorder is a blood cancer or an inflammatory disease selected from the group consisting of: systemic lupus erythematosus, Sjogren syndrome and systemic sclerosis;
and wherein the compound is thalidomide, lenalidomide, pomalidomide, 3-{5~ amino-2-methyl-4-oxo-4H-quinazolin-3-yl)-piperidine-2,6-dione or 3-(4-((4-(morpholinomethyl)benzyl)oxy)-1-oxoisoindo!in-2-yl)piperidine-2,6-dione, or a pharmaceutically acceptable salt-thereof”;
“wherein the blood cancer is multiple myeloma”;
“wherein the blood cancer is non-Hodgkin's Lymphoma”;

“wherein the disease or disorder is systemic lupus erythematosus”;
“wherein the disease or disorder is Sjogren syndrome”; and “wherein the disease or disorder is systemic sclerosis”, are statements of intended use and/or recitations of the manner in which the kit comprising the agent for determining the protein level of IKZF-3 is intended to be employed which do not result in a structural difference between the claimed invention and that of the prior art. The MPEP states:
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Response to Arguments

Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 


This is not found to be persuasive for the following reasons, the Examiner has provided sound, logical reasoning in the prior action and above sufficient to establish a prima facie case of obviousness.  The claimed kit merely serves as a support for the written manual/instructions as claimed which are drawn to conveying a message about determined protein levels and the relationship thereof to a compounds effect on a subject.  The kit as claimed may still be used in accordance with the teachings of the prior art and not as intended by Applicant, therefore no functional relationship exists and the instructions are not an “essential” element.  The Examiner further notes that the instant claims are most broadly drawn to a “kit” comprising a compound, a tool for administering the compound, one or more agents for determining the protein levels of IKZF1 and/or IKZF3 in a sample and a manual of instructions for use thereof and not to a method of using the kit to assess protein levels IKZF1 and/or IKZF3 changing upon treatment of a subject with the recited compounds.  The alleged “surprising” finding that the protein levels of IKZF1 and/or IKZF3 change upon treatment of the recited compounds and that such changes can be used to predict the efficacy of the recited compounds is only apparent when the kit is in use in the manner intended by Applicant.



This is not found to be persuasive for the following reasons, the Examiner further notes that the instant claims are most broadly drawn to a “kit” comprising a compound, a tool for administering the compound, one or more agents for determining the protein levels of IKZF1 and/or IKZF3 in a sample and a manual of instructions for use thereof and not to a method of using the kit to assess protein levels IKZF1 and/or IKZF3 changing upon treatment of a subject with the recited compounds.  The alleged “surprising” finding that the protein levels of IKZF1 and/or IKZF3 change upon treatment of the recited compounds and that such changes can be used to predict the efficacy of the recited compounds is only apparent when the kit is in use in the manner intended by Applicant.

The Applicant argues that the mere fact that IKZF1 and/or IKZF3 and the recited compounds were separately known in the art does not suggest the mentioned correlation.  Similarly, the fact that baseline IKZF3 is higher in CLL patients does not suggest that the level of IKZF3 will decrease upon treatment with the recited compounds.



This is not found to be persuasive for the following reasons, as mentioned above, Applicant is claiming the kit and not the use thereof or the recited correlation, which is not a material aspect of the kit.  The Examiner has provided sound, logical reasoning in the prior action and above sufficient to establish a prima facie case of obviousness.  The claimed kit merely serves as a support for the written instructions (in whatever format they may be) as claimed which are drawn to conveying a message about determined protein levels and the relationship thereof to a compounds effect on a subject.  The kit as claimed is a collection of items made obvious by the prior art for reasons set forth above and Applicant is not claiming the use thereof.  The kit may still be used in accordance with the teachings of the prior art and not as intended by Applicant, therefore no functional relationship exists and the instructions are not an “essential” element.

The Applicant argues that the recited manual has a new and unobvious functional relationship and is only meaningful when associated with the claimed kit.  Applicant also asserts that the function of the instructions is to inform users of the intended use of the kit and is this not directed to conveying a message or performing a function independent of the kit (Remarks, Pg. 7, Lines 16-22).


The Applicant argues that the written instruction in the instant claims is similar to the printed matter in In re Gulack because the recited instruction would not achieve its intended purpose of indicating the efficacy of the recited compounds without the other components of the kit and the kit cannot be used to indicate the efficacy of the recited compounds without the instruction (Remarks, Pg. 8, Lines 26-29 and Pg. 9, Lines 1-2).

This is not found to be persuasive for the following reasons, as discussed above, the claimed kit merely serves as a support for the written instructions (in whatever format they may be) as claimed which are drawn to conveying a message about determined protein levels and the relationship thereof to a compounds effect on a subject (intended use as noted by Applicant above).  

The kit as claimed is a collection of items made obvious by the prior art for reasons set forth above and Applicant is not claiming the use thereof.  The claimed kit  may still be used in accordance with the teachings of the prior art and not as intended by Applicant, therefore no meaningful functional relationship exists and the instructions are not an “essential” element.

Ngai and Bryon, in that those are directed to a “pre-existing game” and a “known kit” and thus teach only “a new use for an existing product” while the instant kit is new and its intended use and principles and mechanisms were unknown. As such, the kit depends on the instruction to elucidate its usage by which a change in measured protein levels is indicative of the effectiveness of a treatment compound and depend on the kit to convey a message meaningful only when associated with the kit (Remarks, Pg. 9, Lines 3-21).

This is not found to be persuasive for the following reasons, as discussed above, the claimed kit merely serves as a support for the written instructions as claimed which are drawn to conveying a message about determined protein levels and the relationship thereof to a compounds effect on a subject.  The kit as claimed is a collection of items made obvious by the prior art for reasons set forth above and Applicant is not claiming the use thereof.  The kit may still be used in accordance with the teachings of the prior art and not as intended by Applicant, therefore no functional relationship exists between the kit and the written instructions and the manual is accorded no patentable weight.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/11/2021